EXHIBIT 10.10

 

WAIVER AND AMENDMENT TO TRANSACTION DOCUMENTS

 

This Waiver and Amendment to Transaction Documents (this “Waiver and
Amendment”), dated as of June 1, 2018, is by and among Oncolix, Inc., a Florida
corporation (“Oncolix-Florida”), Oncolix, Inc., a Delaware corporation
(“Oncolix-Delaware” and collectively with Oncolix-Florida, “Oncolix” or
“Company”), and each of the investors set forth in the signature page hereof
(the “Purchasers”) under the Transaction Documents (as defined below).

 

WHEREAS, the Company, the Purchasers and agent for the benefit of the Purchasers
entered into a convertible debt financing on August 3, 2017, documented by the
following: (i) a securities purchase agreement, dated August 3, 2017 (the
“Purchase Agreement”); (ii) 10% senior secured convertible notes of the Company
issued in favor of the Purchasers (the “Notes”); (iii) a registration rights
agreement, dated August 3, 2017 (the “Registration Rights Agreement”); (iv) a
security agreement, dated August 3, 2017 (the “Security Agreement”); (v) an IP
security agreement, dated August 3, 2017 (the “IP Security Agreement”); (vi)
five-year warrants to purchase Company Common Stock dated August 3, 2017, issued
to the Purchasers (“Warrants”); (vii) a lock-up agreement, dated August 3, 2017
(the “Lock-Up Agreement”); (viii) a subsidiary guarantee, dated August 3,
2017(the “Guarantee”); and (ix) the irrevocable transfer agent instructions
dated August 3, 2017 made by the Company to the transfer agent (the “Irrevocable
Transfer Agent Instructions,” and collectively with the Purchase Agreement,
Notes, Registration Rights Agreement, Security Agreement, IP Security Agreement,
Warrants, Lock-Up Agreement, and Guarantee, the “Transaction Documents”).

 

WHEREAS, the Company has acknowledged that certain Events of Default under the
Note exist and has requested that the Purchasers agree to waive any and all
Events of Default under the Note, events of default under the Transaction
Documents, potential claims for damages under the Transaction Documents and make
certain amendments to the Transaction Documents as described herein.

 

WHEREAS, the Company is issuing in May 2018 and June 2018 up to $3 million in
10% senior secured convertible notes convertible into common stock, par value
$.0001 per share, of the Company (the “Common Stock”) at a price of $0.03 per
share (the “May 2018 Notes”) and/or Common Stock at a price of $0.015 per share,
in each case with five-year warrants with at least 100% coverage to purchase
Common Stock at an exercise price of $0.036 per share (“May 2018 Financing”),
pursuant to transaction documents comprised of a securities purchase agreement,
10% senior secured convertible notes of the Company, a registration rights
agreement, a security agreement, an IP security agreement, warrants, a lock-up
agreement, a subsidiary guarantee, and irrevocable transfer agent instructions,
all dated the Amendment Effective Date (the “May 2018 Transaction Documents”).

 

WHEREAS, the Company has requested each Purchaser to invest in the May 2018
Notes at an amount of at least the lesser of (1) 25% of the cash amount invested
by such party in the Notes or the Exchange Notes (as defined in the Notes) and
(2) $100,000 (the “Requested Amount”).

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Purchasers (i) are willing to waive as of the Amendment Effective Date (as
defined herein), Events of Default under the Notes, events of default under the
Transaction Documents, as well as any potential claims for damages under the
Transaction Documents, and (ii) desire to make certain amendments to the
Transaction Documents and consent to the transactions set forth in the May 2018
Transaction Documents, as set forth herein;

 



1




 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Defined Terms.

 

(a) Capitalized terms used but not defined in this Waiver and Amendment shall
have the meanings ascribed to such terms in the Transaction Documents.

 

(b) Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each
other similar reference contained in the Transaction Documents, each reference
to “this Agreement” and each other similar reference contained in a particular
Transaction Document and each reference contained in this Waiver and Amendment
to the Transaction Documents shall on and after the Amendment Effective Date
refer to the appropriate Transaction Documents as amended by this Waiver and
Amendment. Any notices, requests, certificates and other instruments executed
and delivered on or after the Amendment Effective Date may refer to the
appropriate Transaction Documents without making specific reference to this
Waiver and Amendment but nevertheless all such references shall mean the
appropriate Transaction Documents as amended by this Waiver and Amendment unless
the context otherwise requires.

 

2. Waiver and Consent.

 

(a) Effective as of the Amendment Effective Date, the Purchasers hereby (i)
waive each and every Event of Default under the Notes through the Amendment
Effective Date (including without limitation the failure to pay the May 1, 2018
Monthly Redemption Amount and the interest payment on the May 1, 2018 Interest
Payment Date), (ii) waive each and every other event of default through the
Amendment Effective Date under the Transaction Documents (including without
limitation, the event of default adjustment to the Exercise Price of the
Warrants under Section 3(c) of the Warrants), (iii) waive all liquidated damages
due through the Amendment Effective Date under Section 2(e) of the Registration
Rights Agreement, (iv) waive each and every other damage claim through the
Amendment Effective Date existing under the Transaction Documents, and (v)
consent to the entry into the May 2018 Transaction Documents and issuance of the
securities pursuant to the May 2018 Financing, waiving each and every
restrictive covenant and the attendant rights thereto set forth in the
Transaction Documents solely with respect to the issuance of the May 2018
Financing and the entering into of the May 2018 Transaction Documents (including
without limitation waiver of (A) the MFN Notice and rights provided under
Section 6(e) of the Note, (B) compliance with the covenants contained in Section
7(a) of the Note solely with respect to the issuance of the May 2018 Financing,
(C) compliance with Section 7(b) of the Note to increase the authorized shares
of Company Common Stock to 8,000,000,000, (D) notice of and the rights provided
by Sections 4.11, 4.12, 4.14, 4.15 and 4.16 of the Purchase Agreement solely
with respect to the issuance of the May 2018 Financing, (E) adjustment to the
Exercise Price of the Warrants below $0.03 solely with respect to the issuance
of the May 2018 Financing, and (F) adjustment to the Conversion Price of the
Notes below $0.03 solely with respect to the issuance of the May 2018
Financing). It is understood and agreed that no Purchaser shall receive an
adjustment in regard to Common Stock issued at $0.015 per share for cash
pursuant to the May 2018 Financing or the one-time option for participating
Noteholders to exchange Notes for Common Stock at an exchange rate of $0.015 per
share (subject to a minimum six-month resale restriction) pursuant to the May
2018 Financing.

 

  2

   



 

(b) Effective as of the Amendment Effective Date, the Purchasers hereby amend
the Transaction Documents to waive and relinquish all rights for the Purchasers
who do not invest the Requested Amount to receive from the Company any
adjustment in the (i) Conversion Price of the Notes that may result pursuant to
Section 5 of the Notes or pursuant to any other provision of the Transaction
Documents and (ii) Exercise Price of the Warrants that may result pursuant to
Section 3 of the Warrants or pursuant to any other provision of the Transaction
Documents. It being understood that no provision hereof or in the Transaction
Documents shall entitle any Purchaser not investing the Requested Amount to
receive any payments, adjustments or modifications of any kind in respect of
interest, damages or otherwise in regard to items waived pursuant hereto.

 

3. Amendments to the Transaction Documents. In reliance on the representations
and warranties set forth in Section 4 below and subject to the satisfaction of
the conditions set forth in Section 5 below, the Purchasers and Company hereby
agree to the following amendments.

 

(a) The defined terms “Exempt Issuance” and “Transaction Documents” in the
Purchase Agreement are amended and restated in their entirety as follows:

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
purchase shares of Common Stock to employees, officers or directors of the
Company, not to exceed (i) (i) 3,000,000 options in the aggregate during fiscal
2018, and (ii) 750,000 options or shares in the aggregate during each fiscal
year thereafter, in the case of this clause (a)(ii), pursuant to any stock or
option plan duly adopted by the Board of Directors of the Company or a majority
of the members of a committee of non-employee directors established for such
purpose, (b) (i) shares of Common Stock issuable upon exercise, conversion or
pursuant to the terms of the Securities, as amended by this Waiver and Amendment
or (ii) convertible securities, options or warrants issued and outstanding on
the date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise, exchange or conversion price of any such securities, (c)
shares issued to unaffiliated third parties for legal, financial or other
services provided to the Company not to exceed 1,950,000 shares in the aggregate
during the 12-month period ending August 3, 2018 and 500,000 shares in the
aggregate during any subsequent 12-month period thereafter, (d) any securities
issued or initially issued by the Company pursuant to the May 2018 Financing and
May 2018 Transaction Documents in one or more closings that occur during May
2018 and/or June 2018, provided that such securities have not been amended since
the date of this Agreement to increase the number of such securities or to
decrease the exercise, exchange or conversion price of any such securities, (e)
securities issued pursuant to acquisitions or strategic transaction, provided
that any such issuance shall only be to a person which is, itself or through its
subsidiaries, an operating Company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities and (f) up to 100 million
shares of Common Stock that may be sold for $0.015 cash or exchanged for the
August 2017 Notes at an exchange rate of $0.015 per share in May 2018 and June
2018.

 

  3

   



 

“Transaction Documents” means this Agreement, the Notes, the Security Agreement,
the IP Security Agreement, the Registration Rights Agreement, the Warrants, the
Subsidiary Guarantee, the Intercreditor Agreement and the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

(b) The following defined terms “Intercreditor Agreement,” “May 2018 Financing”
and “May 2018 Transaction Documents” are added as defined terms to the Purchase
Agreement as follows:

 

“Intercreditor Agreement” means the Intercreditor agreement executed by and
between the Company, the Purchasers and the agent for the Purchasers, attached
hereto as Exhibit A.

 

“May 2018 Financing” shall mean the issuance to certain investors by the Company
in May 2018 and/or June 2018 of up to $3.0 million of securities comprised of
10% senior convertible notes (convertible into Common Stock at a price of $0.03
per share) and/or Common Stock issued at a price of $0.015 per share (whether
issued for cash or in exchange for outstanding Notes), including at least 100%
warrant coverage at an exercise price of $0.036 per share for both debt and
equity security issuances, and documented by a securities purchase agreement,
10% senior secured convertible notes of the Company, a registration rights
agreement, a security agreement, an IP security agreement, five-year warrants to
purchase Common Stock, a lock-up agreement, a subsidiary guarantee, and the
irrevocable transfer agent instructions, all dated the Amendment Effective Date.

 

“May 2018 Transaction Documents” shall mean the documentation entered into by
and between the Company and the investors reflecting the May 2018 Financing.

 

(c) The second paragraph of each Note held by each Purchaser, being a recital,
is amended and restated as follows:

 

“FOR VALUE RECEIVED, the Company promises to pay to Purchaser or its registered
assigns (the “Holder”), the principal sum of [the amount reflected in the Note
held by Purchaser, multiplied by 130%] on August 1, 2019 or such earlier date as
the Notes are required or permitted to be repaid as provided hereunder (the
“Maturity Date”), and to pay interest to the Holder on the aggregate unconverted
and then outstanding principal amount of this Note in accordance with the
provisions hereof. This Note is subject to the following additional provisions:”

 

  4

   



 

Notwithstanding the above, in respect of Purchasers that do not invest the
Required Amount, the second paragraph of each Note, being a recital, shall be
amended and restated for such Purchasers as follows:

 

“FOR VALUE RECEIVED, the Company promises to pay to Purchaser or its registered
assigns (the “Holder”), the principal sum of [the amount reflected in the Note
held by Purchaser] on August 1, 2019 or such earlier date as the Notes are
required or permitted to be repaid as provided hereunder (the “Maturity Date”),
and to pay interest to the Holder on the aggregate unconverted and then
outstanding principal amount of this Note in accordance with the provisions
hereof. This Note is subject to the following additional provisions:”

 

(d) The definitions “Mandatory Prepayment Amount”, “Monthly Redemption Amount”,
“Monthly Redemption Date” and “Optional Redemption Amount” of the Note are
hereby amended and restated as follows:

 

“Mandatory Prepayment Amount” for any Notes shall equal the sum of (i) 135% of
the principal amount of Notes to be prepaid, plus all accrued and unpaid
interest thereon, and (ii) all other amounts, costs, expenses and liquidated
damages due in respect of such Notes.”

 

“Monthly Redemption Amount” means, as to a Monthly Redemption, 1/5th of the
original Principal Amount of this Note, plus accrued but unpaid interest,
liquidated damages and any other amounts then owing to the Holder in respect of
this Note.”

 

“Monthly Redemption Date” means the first calendar day of each month, commencing
immediately upon April 1, 2019, and terminating upon the full redemption of this
Note.”

 

“Optional Redemption Amount” means the sum of (a) 135% of the then outstanding
principal amount of the Note, (b) accrued but unpaid interest and (c) all
liquidated damages and other amounts due in respect of the Note.”

 

(e) Section 2(a) of the Note is hereby amended and restated as follows:

 

  5

   



 

(a) Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the rate of 10% per annum, payable monthly in arrears commencing
April 1, 2019, then monthly thereafter on each Monthly Redemption Date (as to
that principal amount then being redeemed), on each Conversion Date (as to that
principal amount then being converted), on each Optional Redemption Date (as to
that principal amount then being redeemed) and on the Maturity Date (each such
date, an “Interest Payment Date”) (if any Interest Payment Date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day), in cash or, at the Company’s option, in duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock at the Interest
Conversion Rate (the dollar amount to be paid in shares, the “Interest Share
Amount”) or a combination thereof; provided, however, that payment in shares of
Common Stock may only occur if (i) all of the Equity Conditions have been met
(unless waived by the Holder in writing) during the 10 Trading Days immediately
prior to the applicable Interest Payment Date (the “Interest Notice Period”) and
through and including the date such shares of Common Stock are actually issued
to the Holder, and (ii) the Company shall have given the Holder notice in
accordance with the notice requirements set forth below (the “Interest
Conversion Shares”).”

 

(f) Section 4(c) of the Note is hereby amended and restated to reflect a
Conversion Price adjustment as follows:

 

“The conversion price shall be $0.03 (“Conversion Price”).”

 

Notwithstanding the above, in regard to Purchasers that do not invest the
Required Amount, Section 4(c) of the Note shall not be adjusted and shall be
amended and restated as follows:

 

“The conversion price shall be $0.0545 (“Conversion Price”).”

 

(g) Section 4(e) (ii), (iii), (iv) and (v) of the Note is modified by changing
all of the references of three (3) Trading Days to two (2) Trading Days.

 

(h) Section 6(d) of the Note is hereby amended and restated as follows:

 

“Upon a Qualified Offering of equity securities in conjunction with an uplisting
of the Common Stock onto the New York Stock Exchange or the NASDAQ, subject to
the provisions of subsections (x) and (y) of Section 4(b) hereof and such Holder
not being required to enter into a lock-up agreement in respect of their shares,
all outstanding Notes plus all accrued but unpaid interest thereon shall
automatically be converted into Common Stock at a 35% discount to the public
offering price. No fractional shares are to be issued upon the conversion of
this Note, but rather the number of shares of Common Stock to be issued shall be
rounded to the nearest whole number. To the extent that rounding up to the
nearest whole number would result in a violation of Section 4(d)(vi), the
Company shall pay the applicable converting Holder an amount in cash equal to
the fractional share amount multiplied by the Closing Bid Price for the Common
Stock on the such date of conversion. Such Automatic Conversions shall be
subject to “down round protection” as provided in Section 4.16 of the Purchase
Agreement.”

 

  6

   



 

(i) The percentage in Section 6(f) of the Note is changed to 135%.

 

(j) Section 8(a)(xxi) of the Note is hereby amended and restated as follows:

 

“any of the Equity Conditions (other than in subsections (c), (e) for the period
ending 45 days after the date hereof, (h) or (k)) shall fail to be met,”

 

(k) Section 8(a)(xxv) is added as follows:

 

“An event of default by the Company with respect to the notes issued in the May
2018 Financing.”

 

(l) Section 2(b) of the Warrant is hereby amended and restated to reflect an
Exercise Price adjustment as follows:

 

“The exercise price per share of the Common Stock under this Warrant shall
initially be equal to $0.03, subject to adjustment as described herein (the
“Exercise Price”). Additionally, the Warrant Holder will be entitled to receive
an increase on a full ratchet basis in the number of shares underlying this
Warrant as provided for in Section 3(b) of the Warrant.”

 

Notwithstanding the above, in regard to Purchasers that do not invest the
Required Amount, Section 2(b) of the Warrant will not be adjusted and will be
amended and restated as follows:

 

“The exercise price per share of the Common Stock under this Warrant shall
initially be equal to $0.09, subject to adjustment as described herein (the
“Exercise Price”).”

 

(m) The Security Agreement is hereby amended throughout to reflect that the
first priority security interest in the Collateral is being shared pari passu
with the holders of the Notes issued in the May 2018 Financing; it being
understood that this is a modification of, consent to, and/or waiver of any
event of default or breach of any covenant, representation, agreement,
undertaking and other obligation in the Security Agreement. Additionally,
Section 2 of the Security Agreement is hereby amended and restated as follows:

 

  7

   



 

“Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Notes and to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the Obligations, each Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates on a first priority basis to the Secured
Parties to be shared on a first priority basis, pari passu with the Holders of
the August 2017 Notes, a security interest in and to, a lien upon and a right of
set-off against all of their respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”). The proceeds received through
enforcement of the liens and security interests granted and provided for in this
Agreement shall be shared pro rata and on a pari passu basis among the Holders
of the Notes and the holders of the notes issued in the May 2018 Financing in
accordance with the aggregate amount of principal and interest outstanding under
each of the Notes and notes issued in the May 2018 Financing, in accordance with
the terms of the Intercreditor Agreement.”

 

(n) Section 7(c) of the Security Agreement is added as follows:

 

“Notwithstanding anything to the contrary, the funds held for the benefit of the
Secured Parties shall be distributed pursuant to the terms of the Intercreditor
Agreement.”

 

(o) Section 8(d) of the Security Agreement is added as follows:

 

“Notwithstanding anything to the contrary, the Agent shall distribute any and
all proceeds to the Secured Parties in accordance with the terms of the
Intercreditor Agreement.”

 

(p) Section 9 of the Security Agreement is hereby amended and restated as
follows:

 

“Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Parties’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties and holders of the notes issued in the May 2018
Financing (based on the aggregate amount of principal and interest outstanding
on the Notes and notes issued in the May 2018 Financing at the time of any such
determination pursuant to the Intercreditor Agreement), and to the payment of
any other amounts required by applicable law, after which the Secured Parties
shall pay to the applicable Debtor any surplus proceeds. If, upon the sale,
license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties and holders of the
notes issued in the May 2018 Financing are legally entitled, the Debtors will be
liable for the deficiency, together with interest thereon, at the rate of 24%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Secured Parties and
holders of the notes issued in the May 2018 Financing to collect such
deficiency. To the extent permitted by applicable law, each Debtor waives all
claims, damages and demands against the Secured Parties arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Parties as determined
by a final judgment (not subject to further appeal) of a court of competent
jurisdiction.”

 

  8

   



 

(q) The IP Security Agreement is hereby amended throughout to reflect that the
first priority security interest in the Collateral is being shared pari passu
with the holders of the Notes issued in the May 2018 Financing; it being
understood that this is a modification of, consent to, and/or waiver of any
event of default or breach of any covenant, representation, agreement,
undertaking and other obligation in the IP Security Agreement. Additionally,
Section 2(iii) is hereby added to the IP Security Agreement as follows:

 

“iii. any proceeds received through enforcement of the liens and security
interests granted and provided for in this Agreement shall be shared pro rata
and on a pari passu basis among the Holders of the Notes and holders of the
notes issued in the May 2018 Financing in accordance with the aggregate amount
of principal and interest then outstanding under each of the Notes and the notes
issued in the May 2018 Financing in accordance with the Intercreditor
Agreement.”

 

(r) The Guarantee is hereby amended throughout to reflect that any and all
payments hereunder will be paid in accordance with the Intercreditor Agreement;
it being understood that this is a modification of, consent to, and/or waiver of
any event of default or breach of any covenant, representation, agreement,
undertaking and other obligation in the Guarantee. Additionally, Section 2(h) is
hereby added to the Guarantee as follows:

 

“(h) Payments and Obligations Subject to Intercreditor Agreement. Each Guarantor
acknowledges and agrees that any and all payments hereunder will be paid in
accordance with the Intercreditor Agreement.

 

(s) Section 4(c) is hereby added to the Guarantee as follows:

 

“(c) Notwithstanding anything to the contrary, the obligations in the May 2018
Financing are excluded as covenants/obligations pursuant to this Section 4.”

 

(t) Section 5(d)(v) is hereby added to the Guarantee as follows:

 

  9

   



 

“(v) Any and all obligations pursuant to this Section 5(d) shall be paid in
accordance with the terms of the Intercreditor Agreement.”

 

(u) Section 2(e) of the Registration Rights Agreement has been deleted in its
entirety.

 

(v) The Intercreditor Agreement attached hereto as Exhibit A is added as a
Transaction Document and shall govern the disposition of any proceeds from the
Collateral described in the Security Agreement and IP Security Agreement.
Execution by each Purchaser of this Waiver and Amendment will serve as a
signature page for the Intercreditor Agreement.

 

4. Representations and Warranties of the Company. Each of the Company and its
Subsidiary represents and warrants as of the date hereof and on the Amendment
Effective Date to each Purchaser that:

 

(a) Each of the Company and its Subsidiary (i) has the power and authority, and
the legal right, to make, deliver and perform this Waiver and Amendment and (ii)
has taken all necessary corporate or other action to authorize the execution,
delivery and performance of this Waiver and Amendment;

 

(b) Each of this Waiver and Amendment (i) has been duly executed and delivered
on behalf of the Company and its Subsidiary ,(ii) constitutes a legal, valid and
binding obligation of the Company and its Subsidiary to the extent party
thereto, enforceable against the Company and its Subsidiary in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(c) After giving effect to this Waiver and Amendment, the Company and its
Subsidiary shall be in compliance in all material respects with all terms and
provisions set forth in the Transaction Documents; and

 

(d) After giving effect to this Waiver and Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof on the Amendment
Effective Date.

 

  10

   



 

5. Conditions Precedent. The effectiveness of this Waiver and Amendment is
subject to the satisfaction of the following conditions precedent on or before
June 1, 2018 (the date of satisfaction of such conditions precedent, the
“Amendment Effective Date”).

 

(a) The Purchasers shall have received this Waiver and Amendment duly executed
and delivered by the Company;

 

(b) The Company shall have received this Waiver and Amendment duly executed and
delivered by each Purchaser;

 

(c) The Company shall have closed the initial closing of the May 2018 Financing
in an amount of at least $1.0 million consistent with the terms set forth in the
documents delivered to investors.

 

6. Severability. Any provision of this Waiver and Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7. Integration. This Waiver and Amendment and the Transaction Documents
represent the entire agreement of the Company, its Subsidiary and the Purchasers
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Agent or any
Purchaser relative to subject matter hereof not expressly set forth or referred
to herein.

 

8. GOVERNING LAW. THIS WAIVER AND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9. Survival. The representations and warranties contained in Section 4 of this
Waiver and Amendment shall survive the execution and delivery of this Waiver and
Amendment.

 

10. Ratification. Except as expressly modified hereby, the Transaction Documents
are each hereby ratified and confirmed by the parties hereto and remain in full
force and effect in accordance with the respective terms thereof.

 

11. Headings. The section headings contained in this Waiver and Amendment are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Waiver and Amendment.

 

12. Amendments. This Waiver and Amendment may not be amended or modified except
in the manner specified for an amendment of or modification to the Transaction
Documents.

 

13. Expense; Reimbursements. The Company and each Purchaser shall bear their own
expenses with respect to this Waiver and Amendment. No Purchaser shall be
entitled to any reimbursement from the Company as a result of this Waiver and
Amendment other than as set forth herein.

 

14. Omnibus Signature Page. The signature page of this Waiver and Amendment by
the Purchasers shall serve as the signature page by the Purchasers and agent
with respect to Intercreditor Agreement.

 

  11

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

 



  ONCOLIX, INC., a Florida corporation         By:

 

Name:

Michael T. Redman     Title: Chief Executive Officer  

 

 

 

 

 

ONCOLIX, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

Michael T. Redman

 

 

Title:

Chief Executive Officer

 

       



 



  12

   



 

PURCHASERS:

 

________________________________

James Besser

 

________________________________

Joseph R. Borda & Marlene Borda, co-Trustees of the Borda Family Trust, 9/7/2016

 

Cavalry Fund I LP

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

Concordia Capital Partners LLC

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

________________________________

Sharon T. Ewton

 

________________________________

Nicole R. Hoagland

 

Jeb Partners, L.P.

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

FirstFire Global Opportunities Fund, LLC

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

________________________________

Robin and Leonidas Lemonidas JTWROS

 

________________________________

Caroline J. Lester

 

________________________________

Gregory G. Mario

 

Mario Family Partners LP

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

_______________________________

Steven E. Nathanson

 

Northbridge Financial Inc.

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

OEP Opportunities LP

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

Pacific Capital Management LLC

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

Puritan Partners LLC (as Investor and as Agent)

 

By: ____________________________

Name: __________________________

Title: ___________________________

 

_______________________________

Laurence Stewart

 

  13

   



 

EXHIBIT A

 

Intercreditor Agreement

 

This INTERCREDITOR AGREEMENT (the “Agreement”) is executed effective as of May
[_], 2018, by and between the holders of $4,190,463 aggregate principal amount
of notes originally issued on August 3, 2017, as amended as of the date hereof
(“August 2017 Notes”), holders of up to $3.0 million principal amount of notes
originally issued on May __, 2018 (“May 2018 Notes” and collectively with the
August 2017 Notes, the “Notes” and the holders of such Notes are referred to as
the “Noteholders” or “Holders”), Puritan Partners, LLC, agent to the Noteholders
(“Agent”), Oncolix, Inc., a Florida corporation (“Oncolix-Florida”) and Oncolix,
Inc., a Delaware corporation (“Oncolix-Delaware” and collectively with
Oncolix-Florida, the “Company”).

 

WHEREAS, the August 2017 Notes are secured by a security agreement, IP security
agreement and a guaranty from Oncolix-Delaware (the “August 2017 Security
Documents”) and the May 2018 Notes are secured by a security agreement, IP
security agreement and a guaranty from Oncolix-Delaware (the “May 2018 Security
Documents” and collectively with the August 2017 Security Documents, the
“Security Documents”) covering certain property owned by the Company (the
property and all other collateral covered by the Security Documents shall be
hereinafter referred to as the “Collateral”); and

 

WHEREAS, Noteholders, pursuant to the Security Documents, have each been granted
equal and ratable first priority liens and security interests in the Collateral,
and Noteholders each desire to enter into an agreement with respect to the
administration of the Collateral and the sharing of proceeds from the
Collateral.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Equal Liens. Noteholders hereby agree that the liens and security interests
in the Collateral granted to them under the Security Agreements are of equal
priority.

 

2. Joint Exercise of Remedies. Holders hereby agree that, notwithstanding any
provision of the Notes or the Security Documents to the contrary, no Holder
shall be entitled to exercise any remedy under the Security Documents with
respect to the Collateral except upon the affirmative approval of Holders
holding at least 51% of the aggregate principal balance of the Notes then
outstanding so long as such Holders shall include Puritan Partners LLC, as lead
investor in the offering (“Majority Holders”). Upon an event of default under
any of the Notes or Security Documents, any Holder may request, by written
notice to all other Holders, that the Holders consent to and approve the
exercise of certain remedies under the Security Documents. Upon obtaining
affirmative consent and approval of Majority Holders for the exercise of any
remedy under the Security Documents, all Holders consent and agree to the
exercise of that remedy on behalf of all Holders. Majority Holders shall cause
such remedies to be exercised and shall use reasonable efforts to enforce the
lien and security interest granted under the Security Documents and realize on
the Collateral. If Majority Holders do not consent to the exercise of any
remedy, then all Holders hereby agree to abide by that decision. Notwithstanding
the above provision, each Holder shall have the full right to accelerate and
attempt to collect amounts due under their respective Notes without exercising
any remedy under the Security Documents with respect to the Collateral.

 

3. Sharing of Proceeds. The proceeds received through enforcement of the liens
and security interests granted and provided for in the Security Documents shall
be shared among the Holders as follows:

 



 

(a) First, to the payment of any outstanding costs and expenses (including
attorneys’ fees) incurred by any of the Holders in enforcing such liens and
security interests and in protecting and collecting the proceeds of the
Collateral (“Foreclosure Costs”), to the extent such foreclosure costs have not
theretofore been reimbursed; and

 

 

 

 

(b) Second, to the payment of the unpaid principal and interest balance of the
Notes, pro rata in accordance with the then outstanding principal amounts of,
and accrued interest on, the Notes then outstanding at the time of any such
determination.



 

4. Removal of Agent. The Agent may be removed at any time by the holders of at
least 51% in aggregate principal amount of the Notes then outstanding by filing
with the Agent so removed and with the Company written evidence provided of such
action in that regard taken by such percentage of the Noteholders; provided,
that Puritan Partners may not be removed as Agent unless Puritan shall then hold
less than $50,000 in principal amount of Notes; provided, further, that such
removal may occur only if each of the other Noteholders shall then hold not less
than an aggregate of $500,000 in principal amount of Notes.

 

5. Resignation of Agent; Appointment of Successor Agent. In case at any time the
Agent (a) shall resign or shall be removed or (b) shall become incapable of
acting, or shall be adjudged a bankrupt or insolvent, or a receiver of the Agent
or of its property shall be appointed, or any public officer shall take charge
or control of the Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then a vacancy shall be deemed to
exist in the office of the Agent and a successor Agent may be appointed by the
holders of at least 51% in aggregate principal amount of the Notes then
outstanding by the filing with the successor Agent, the Company and the retiring
Agent of written evidence of the action in that regard taken by such percentage
of the Noteholders; provided that unless a successor Agent shall have been
appointed by the Noteholders as aforesaid, the Company by instrument executed by
order of its Board of Directors may appoint a temporary successor Agent to fill
such vacancy.

 

  14

   



 

If no successor Agent shall have been appointed pursuant to the foregoing
provisions of this Section 5 or shall have accepted appointment within three
months after a vacancy shall have occurred in the office of Agent, the holder of
any Note then outstanding or the retiring Agent may apply to any court of
competent jurisdiction to appoint a successor Agent. The court to which a
Noteholder applies to have a successor Agent appointed, may appoint a successor
Agent as it deems proper.

 

Any appointment of a successor Agent pursuant to this Section 5 shall become
effective upon acceptance of appointment by the successor Agent. Any successor
Agent appointed hereunder shall execute, acknowledge and deliver to its
predecessor Agent, and also to the Company, an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor Agent shall become effective and such successor Agent, without any
further act, deed or conveyance, shall become fully vested with all the
properties, rights, powers, trusts, duties and obligations of its predecessor
hereunder, with like effect as if originally named as Agent herein; but the
Agent ceasing to act shall nevertheless, on the written request of the Company
or of the successor Agent, or of the holders of at least 10% in aggregate
principal amount of the Notes then outstanding, execute, acknowledge and deliver
such instruments and so such other things as may reasonably be required for more
fully and certainly vesting and confirming in such successor Agent all such
rights, powers, trusts, duties and obligations of the predecessor Agent, and the
Agent ceasing to act shall also, upon like request, pay over, assign and deliver
to the successor Agent any money or other property which may then be in its
possession as Agent. Should any instrument from the Company be required by the
new Agent for more fully and certainly vesting in and confirming to such new
Agent such properties, rights, powers, trusts, duties and obligations, any and
all such instruments shall, on request, be executed, acknowledged and delivered
by the Company.

 

Upon acceptance of appointment by a successor Agent as provided in this Section
9, the Company shall mail notice by first class mail postage prepaid of the
succession of such Agent hereunder to the holders of all Notes at their
addresses as they shall appear on the registry books of the Company maintained
pursuant to this Agreement. If the Company shall fail to mail such notice within
10 days after acceptance of appointment by the successor Agent, the successor
Agent shall cause such notice to be mailed at the expense of the Company.

 

6. Consents, Approvals. Any consents, approvals, waivers or other decisions to
be made by Holders under the Security Documents shall be granted or denied by
Majority Holders.

 

7. Payment of Foreclosure Costs. Each Holder agrees to pay and reimburse the
other Holders for any foreclosure costs incurred by such Holder, to the extent
cash proceeds from the enforcement of the Security Documents are insufficient to
pay such costs.

 

8. No Third Party Benefit. This Agreement has been entered into by Holders for
their sole and exclusive benefit and neither Company nor any other person, firm
or corporation (other than Holders) shall be entitled to rely on any of the
agreements herein contained or assume that the Notes, the Security Documents and
the Collateral shall be administered in accordance with the provisions hereof.

 

  15

   



 

9. Governing Law. This Agreement shall be governed under and construed under the
laws of the State of New York without regard to the conflicts of law principles
thereof.

 

10. Binding Effect. This Agreement shall inure to the benefit of and be binding
on the parties hereto and their respective heirs, administrators, personal
representatives, successors and assigns.

 

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

12. Omnibus Signature Page. With respect to the holders of the August 2017
Notes, it is hereby agreed that the execution by the holders of the Amendment
and Waiver, in the place set forth therein, shall constitute their agreement to
be bound by the terms and conditions hereof and the terms and conditions of this
Agreement, with the same effect as if each of such separate but related
agreements were separately signed.

 

EXECUTED as of this __ day of May, 2018.

 



ONCOLIX, INC. (a Florida corporation)

   By:

Name:

Michael T. Redman

Title:

Chief Executive Officer

  

ONCOLIX, INC. (a Delaware corporation)

    

By:

Name:

Michael T. Redman

Title:

Chief Executive Officer

    

PURITAN PARTNERS, LLC, as agent

    

By:

Name:

Title:

   

HOLDERS OF THE AUGUST 2017 NOTES:

   

SEE OMNIBUS SIGNATURE PAGE FOR HOLDERS’ SIGNATURES

  

HOLDERS OF THE MAY 2018 NOTES:

 

 

 

 

 

 

 

 

  

 

 

 

 



 

 



16



 